DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical device in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee (U.S. Patent No. 10,417,481 B2) in view of Kislev et al. (U.S. Patent No. 7,252,642 B2) further in view of Topman et al. (U.S. PGPub No. 2013/0194410 A1).
	As to claim 1, Shafiee discloses and shows in figure 2, a system for analysis of a semen sample, the device comprising: 
an analytical device (50) comprising an optical device (82, where the examiner is interpreting the detector as a structural equivalent to applicant’s optical device) positioned to interrogate a portion of a semen sample and a processor (84/96) configured to receive optical data from the optical device and determine sperm number, sperm morphology (i.e. the percentage of morphologically sound mature sperms) and sperm motility of the semen sample (col. 4, ll. 3-4; col. 5, ll. 50-54; col. 6, ll. 35-37 and ll. 45-51; col. 6, l. 64 thru col. 7. l. 1).
Shafiee does not explicitly disclose wherein determination of sperm morphology comprises an optical analysis of one or more of head size, head shape, midpiece shape, midpiece size, tail shape, tail size, duplicate forms, and cytoplasmic droplets.
However, Kislev does disclose and show in figure 5 and in (col. 6, ll. 18-21; col. 12, ll. 43-49) the basic concept of visually (via optical system shown in figure 5, similar to that of Shafiee’s) using a sperm head/tail deformity/defect to evaluate the morphology of the sperm (as is done in Shafiee).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee wherein determination of sperm morphology comprises an optical analysis of one or more of head size, head shape, midpiece shape, midpiece size, tail shape, tail size, duplicate forms, and cytoplasmic droplets in order to provide the advantage of increased accuracy in using additional morphological criteria, one can accurately determine more morphological details about the semen under test to yield a more accurate overall determination of viability of said sample (i.e. is the sample has an undesired number of defects).
Shafiee as modified by Kislev does not explicitly disclose where the determination is done automatically.
However, Shafiee does disclose in (col. 7, ll. 19-22) the use of quantifying morphologically sperm in an automatic manner.  Further Kislev does actually appear to disclose some level of automatic based sperm cell analysis in (col. 11, ll. 62-64; col. 12, ll. 9-15).  Even further Topman discloses in ([0029]; [0144]) that it is well-known and a simple option as to whether or not to automate or manually review cell imaged data (e.g. size or counting as disclosed).  Lastly that examiner notes that automating a manual activity is well-known to one having ordinary skill in the art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Thus even if the Kislev noted an activity as manual, obviously it can be automated if desired to reduce human error and processing time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev with the determination being done automatically in order to provide the advantage of increase efficiency and expected results in automating a common manual image analysis one can remove human error while reduce processing time for sample analysis as evidence by all three referenced noted above.
 As to claim 18, Shafiee discloses and shows in figure 2, a method of analyzing a semen sample from a subject, the method comprising: 
providing a device (50) comprising (col. 4, ll. 3-4): 
an optical element (82) (col. 5, ll. 50-54); and 
a processor (84/96) (col. 5, ll. 50-54; col. 6, ll. 35-37); 
receiving a semen sample into the device (col. 3, ll. 60-64); and 
determining sperm number, sperm morphology, and sperm motility information of the semen sample within the device via the optical element and processor, wherein the method is performed without any external sample preparation steps (since Shafiee does not explicitly disclose any preparation tests and the system is for in home use it is implied that external sample preparation steps are not performed) (col. 3, ll. 60-62; col. 4, ll. 3-4; col. 5, ll. 50-54; col. 6, ll. 35-37 and ll. 45-51; col. 6, l. 64 thru col. 7. l. 1).
Shafiee does not explicitly disclose wherein determination of sperm morphology comprises an optical analysis of one or more of head size, head shape, midpiece shape, midpiece size, tail shape, tail size, duplicate forms, and cytoplasmic droplets.
However, Kislev does disclose and show in figure 5 and in (col. 6, ll. 18-21; col. 12, ll. 43-49) the basic concept of visually (via optical system shown in figure 5, similar to that of Shafiee’s) using a sperm head/tail deformity/defect to evaluate the morphology of the sperm (as is done in Shafiee).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee wherein determination of sperm morphology comprises an optical analysis of one or more of head size, head shape, midpiece shape, midpiece size, tail shape, tail size, duplicate forms, and cytoplasmic droplets in order to provide the advantage of increased accuracy in using additional morphological criteria, one can accurately determine more morphological details about the semen under test to yield a more accurate overall determination of viability of said sample (i.e. is the sample has an undesired number of defects).
Shafiee as modified by Kislev does not explicitly disclose where the determination is done automatically.
However, Shafiee does disclose in (col. 7, ll. 19-22) the use of quantifying morphologically sperm in an automatic manner.  Further Kislev does actually appear to disclose some level of automatic based sperm cell analysis in (col. 11, ll. 62-64; col. 12, ll. 9-15).  Even further Topman discloses in ([0029]; [0144]) that it is well-known and a simple option as to whether or not to automate or manually review cell imaged data (e.g. size or counting as disclosed).  Lastly that examiner notes that automating a manual activity is well-known to one having ordinary skill in the art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Thus even if the Kislev noted an activity as manual, obviously it can be automated if desired to reduce human error and processing time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev with the determination being done automatically in order to provide the advantage of increase efficiency and expected results in automating a common manual image analysis one can remove human error while reduce processing time for sample analysis as evidence by all three referenced noted above.
	As to claim 2, Shafiee discloses a system, further comprising a receptacle (16) attached to the analytical device, wherein the receptacle is removable from the analytical device (i.e. configured to receive implies removable) (col. 3, ll. 60-62).
 	As to claim 3, Shafiee discloses a system, wherein the receptacle comprises a microfluidic element configured to receive the portion of the semen sample interrogated by the optical device (col. 3, ll. 60-62).
As to claim 5, Shafiee discloses a system, wherein the system comprises a pump operably coupled to the receptacle to transport the portion of the semen sample into the microfluidic element (col. 7, ll. 58-61).
 	As to claims 6 and 21, Shafiee discloses a system, wherein the analytical device comprises a transmitter (communication interface 212 which is present in all cellphones inherently) that is configured to transmit information about sperm number, sperm morphology, or sperm motility of the semen sample to a remote device (i.e. cloud system) (col. 7, ll. 11-18; col. 9, ll. 4-7 and ll. 12-15).
As to claim 7, Shafiee discloses a system, wherein the analytical device comprises a lighting system (62) (col. 4, ll. 13-17).
As to claim 22, Shafiee discloses a method, further comprising adding a viscosity-altering agent to the semen sample within the device (col. 4, ll. 50-55; where hyaluronan acid inherently alters the viscosity of the semen sample).
As to claim 23, Shafiee discloses a method, wherein the method does not involve heating the semen sample (Abstract, where Shafiee never discloses the need to use heat).
As to claim 24, Shafiee discloses a method, wherein the receptacle is removable from the optical element and the processor (col. 3, ll. 60-62, where “configured to receive” is implying removable).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafiee in view of Kislev et al. further in view of Topman.
As to claim 4, Shafiee in view of Kislev further in view of Topman does not disclose a system, wherein the optical device comprises a CMOS sensor.
However, Shafiee does disclose in (col. 7, ll. 29-36) that the systems used to image is a cellphone-based system.  The examiner therefore takes Office Notice that common cellphones such as iPhones are known in the art to contain CMOS sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev further in view of Topman wherein the optical device comprises a CMOS sensor in order to provide the advantage of expected results, firstly since common cellphones would be using a CMOS sensor anyways for the device described in Shafiee, and further in using CMOS sensors one can provide a high intensity output image of the sample under test, the examiner notes for compact prosecution that Shafiee does disclose specifically in (col. 3, ll. 27-29) that CMOS may be expensive and “may not”, not cannot be used.  However, this seems inconsistent with the art in that CMOS would also implicitly be present in most cell phones used as disclosed in Shafiee.
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafiee in view of Kislev et al. in view of Topman et al. further in view of Sharpe et al. (U.S. PGPub No. 2014/0273179 A1).
As to claim 8, Shafiee discloses a system, wherein the lighting system comprises: a light source (col. 4, ll. 13-15). 
Shafiee in view of Kislev further in view of Topman does not explicitly disclose at least one optical fiber configured to transmit light from the light source to the receptacle.
However, Sharpe does disclose in ([0049], ll. 21-23) the use of fiber optics to relay light from a source to flow channels.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev further in view of Topman at least one optical fiber configured to transmit light from the light source to the receptacle in order to provide the advantage of increased efficiency as known in the art fiber can be used in place of free space optics to efficiently relay light over distances without the concern for ambient light/noise entering the system or sample in this case.  
As to claim 9, Shafiee in view of Kislev further in view of Topman does not explicitly disclose a system, wherein an interior surface of the receptacle comprises a reflective coating that reflects light from the lighting system to the portion of the semen sample interrogated by the optical device.
However, Sharpe does disclose and show in figure 26D and in ([0152]) the basic concept of putting in a mirror (1726) to redirect light along a desired path to the sample under test in the flow channel.  This mirror is shown as internal for relaying light after input into the sample (1710).  Obviously both mirrors can be internal if desired to for example protect the mirrors from external environmental contaminants. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev further in view of Topman wherein an interior surface of the receptacle comprises a reflective coating that reflects light from the lighting system to the portion of the semen sample interrogated by the optical device in order to provide the advantage of expected results as one of ordinary skill in the art is well aware that mirrors can be used to adjust optical paths and relay light in a particular manner to the sample under test, putting them internal obviously also avoids contamination issues and further reduces alignment requirements when integrated.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafiee in view of Kislev et al. in view of Topman et al further in view of Giannakakou et al. (U.S. PGPub No. 2015/0233927 A1).
As to claim 10, Shafiee in view of Kislev further in view of Topman does not explicitly disclose a system, wherein an interior surface of the receptacle comprises a coating that prevents semen from adhering to the interior surface.
However, Giannakakou does disclose in ([0318], section 4. and section 10) the use of Teflon or nitrocellulose in constructing a microfluidic device.  Obviously, such materials function to allow efficient flow of the semen with reduced friction (i.e. preventing adhering) which would destroy the function of a microfluidic device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev further in view of Topman with an interior surface of the receptacle comprises a coating that prevents semen from adhering to the interior surface in order to provide the advantage of increased efficiency in using common materials one can ensure efficient flow of the sample through the microfluidic device to the measurement area without any clogs or slow flow rates for more rapid testing.
Claim 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shafiee in view of Kislev in view of Topman further in view of Shubin, SR (U.S. PGPub No. 2013/0253457 A1 and Shubin hereinafter for citations).
As to claims 19 and 20, Shafiee in view of Kislev further in view of Topman does not explicitly disclose wherein the device comprises a receptacle configured to receive a portion of a penis or wherein the method is performed without transferring the semen sample outside of the device.
However, Shubin does disclose and show in figure 3 and in ([0040]; [0041]) a passage 46 sized to accommodate a human penis, and a sample holder 80.  The examiner notes that “the device” can include the device of Shubin as applicant has absolutely no structural modifiers/linkers as to how the receptacle is place or constructed relative to optical element for example.  As such the device simply could include the structure of Shubin in the same room and meet the claimed limitation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shafiee in view of Kislev further in view of Topman wherein the device comprises a receptacle configured to receive a portion of a penis or wherein the method is performed without transferring the semen sample outside of the device in order to provide the advantage of increased efficiency in providing a gathering structure one can ensure ease of collecting the semen sample prior to measurement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner further notes that although Kislev does disclose a manual analysis as noted by applicant, Kislev also notes automated image analysis.  The examiner has further provided two additional citations as evidence to support obviousness rendering the argument moot regarded the automating of a manual activity.  Applicant’s amendment of simply stating “automatically” fails to in any way distinguish what unique features/processing is used to automate the manual activity of the prior art.  The examiner suggested for compact prosecution that applicant detail more clearly how the system/method is automated.  It is noted however that applicant’s instant specification only mentions in passing one time “automation” in [0006] of the published application, thus is it unclear if such subject matter can be relied on for novelty by being further clearly detailed/claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886